DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20 has been considered by the examiner and made of record in the application file.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Sameer on 12/15/21
The application has been amended as follows: 
	On claim 2, lines 17, replaced “dictionary,, corresponding”, by “dictionary, f.sub.loc(k,.beta.*.sub.k), corresponding”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 Claims 1-15 are allowed.
As to claim 1, Vankayala et al (US 20210168841) teaches method and system for allocating resource in wireless communication network.  Chen (US 20210007060) teaches wireless communication method and device.   Cirik et al (US 20190357260) teaches Random Access Procedures Using Multiple Active Bandwidth Parts.  Guo et al (US 20180206132) teaches method and apparatus for uplink beam management in next generation wireless systems. Cho et al (US 20160043781) teaches apparatus and method for training beam.  Jeong et al (US 20140098695) teaches apparatus and 
As to claim 2, Vankayala et al (US 20210168841) teaches method and system for allocating resource in wireless communication network.  Chen (US 20210007060) teaches wireless communication method and device.   Cirik et al (US 20190357260) teaches Random Access Procedures Using Multiple Active Bandwidth Parts.  Guo et al (US 20180206132) teaches method and apparatus for uplink beam management in next generation wireless systems. Cho et al (US 20160043781) teaches apparatus and method for training beam.  Jeong et al (US 20140098695) teaches apparatus and 
Dependent claims 3-15 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	December 15, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642